DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021, 04/11/2022, 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art taken alone or in combination fails to teach or fairly to teach “a power management apparatus that manages operations of the first to third DC-DC converters based on current power generation amount and load power amount, prediction values for future power generation amount and load power amount, the remaining capacity of the storage battery, previously set target values for respective blackout rate, battery lifetime, and power suppression rate, and the priorities among the target values” and in combination with other limitations.
Claims 2-10 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee (US 2011/0148195) discloses a power management system 110 includes a maximum power point tracking (MPPT) converter 111, a bi-directional inverter 112, a bi-directional converter 113, a DC/DC converter, an integrated controller 114, a battery management system (referred to hereinafter as `BMS`) 115, a first switch 116, a second switch 117, and a DC linking unit 118. The power management system 110 is connected to a battery 120, a photovoltaic (PV`) 130, a grid 140, an AC load 150, and a DC load 151. The integrated controller 114 transmits control signals to each of the MPPT converter 111, the bi-directional inverter 112, and the bi-directional converter 113 for controlling switching operations of each of the MPPT converter 111, the bi-directional inverter 112, and the bi-directional converter 113. A control signal minimizes power loss due to power conversion of a converter or an inverter by performing optimal duty ratio control based on voltages input to each of the converters or inverter, the integrated controller 114 receives detection signals, which are information obtained by detecting voltage, current, and temperature of input terminals of each of the MPPT converter 111, the bi-directional inverter 112, and the bi-directional converter 113, and transmits converter control signals and inverter control signals based on the detection signals. The integrated controller 114 communicates with the BMS 115, receives a battery state signal, that is, a battery charging/discharging state signal, and determines an operation mode of the entire system based on the battery charging/discharging state signal. Furthermore, based on an operation mode, the integrated controller 114 transmits a battery charging/discharging state signal to the BMS 115, and the BMS 115 controls charging/discharging of the battery 120 based on the battery charging/discharging state signal [see Figs. 1-3, par 0063-0072].
Kuwahara (US 2016/0043597) discloses a power supply [Figs. 1, 2] includes an AC power grid [1], a PV [100], a storage battery 200, a load 300, a power conditioning subsystem (PCS) 400, a distribution board 500, and an EMS 700, the PCS 400 according to the present embodiment includes DC/DC converters 410 and 420, a DC/AC converter 430, a self-sustained operation outlet 440, and a control unit 450. The control unit 450 controls various functions of the PCS 400. In addition, the control unit 450 acquires a measurement value of the output of the PV 100, measurement values of the discharging/charging power and the power storage amount of the storage battery 200, and a measurement value of the power supplied to the load 300 by the self-sustained operation outlet 440. The control unit 450 communicates with the EMS 700 using a signal in conformity to a predetermined communication protocol such as ECHONET Lite. The control unit 450 may transmit the acquired various measurement values to the EMS 700 [par 0038-0061]. 
Lee and Kuwahara do not disclose a power management apparatus that manages operations of the first to third DC-DC converters based on current power generation amount and load power amount, prediction values for future power generation amount and load power amount, the remaining capacity of the storage battery, previously set target values for respective blackout rate, battery lifetime, and power suppression rate, and the priorities among the target values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836